Citation Nr: 1021116	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946 and again from October 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

The Veteran testified before the undersigned at a Travel 
Board hearing in March 2010.  A transcript of this proceeding 
is associated with the claims file.  At the time of the 
hearing the record was held open for 30 days so that the 
Veteran could submit additional.  The 30 days has since 
expired and the Veteran has failed to submit any additional 
evidence.    

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that he 
currently suffers from PTSD and it is related to his service 
with the United States Navy from March 1943 to January 1946 
and again from October 1950 to May 1952.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Analysis

Service treatment records are negative for psychiatric 
problems.  Significantly, in an October 1950 Report of 
Medical History the Veteran denied "frequent or terrifying 
nightmares," "depression," and "nervous trouble of any 
sort."  The Veteran's May 1952 separation examination 
revealed a normal psychiatric system.  Moreover, a review of 
the claims file reveals no treatment for a psychiatric 
disorder or a current medical diagnosis of PTSD.  When 
questioned regarding psychiatric complaints in a June 2005 VA 
outpatient treatment report the Veteran denied psychiatric 
problems.  Also, during the March 2010 Board hearing the 
Veteran denied any current psychiatric treatment with the 
exception of dementia due to old age.  Service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has a diagnosis of PTSD, but 
his personal opinion as a lay person not trained in medicine 
does not provide competent evidence needed to establish a 
diagnosis of PTSD.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Since the Veteran does not have a diagnosis of PTSD, or any 
other psychiatric disorder, there is no need to discuss 
whether the Veteran saw combat or whether an in-service 
stressor actually occurred.  As there is no evidence of a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2007.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with PTSD claim.  However, VA need not conduct an examination 
with respect this issue because the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  There is no competent evidence of current 
psychiatric problems or a diagnosis of PTSD. Therefore, there 
is no duty to provide a psychiatric examination or a medical 
opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran's service treatment records show complaints of a 
back disorder prior to military service.  In an October 1950 
Report of Medical History, the Veteran reported that he 
strained his back at the age of 16, prior to military 
service.  No defect was noted on examination.  An April 2006 
private treatment report from Dr. K.R.B. also notes a pre-
service history of back problems beginning at the age of 18.  
However, service treatment records are negative for any back 
problems.  Significantly, a March 1943 enlistment 
examination, an October 1950 enlistment examination, and a 
May 1952 separation examination show a normal spine.  

The Veteran was afforded a VA examination with regard to the 
back in October 2009.  During this examination, the Veteran 
reported that prior to enlistment in the Navy, at the age of 
14, he strained his back while working in a barn.  He neither 
sought nor received treatment for this injury.  He stated 
that his back hurt for two to three days and that he had no 
further problems with his back until 1942 when he was loading 
ammunition on a merchant ship in his job as an armed guard.  
He stated that he eventually saw a physician but was not told 
anything regarding his back.  He was given a back brace.  The 
pain resolved but then resumed, and he reported intermittent 
pain in the back ever since.  He was discharged from the Navy 
in 1946 and then called back to service in the Korean War 
from 1950 to 1952 as a gunner's mate.  He had no specific 
injury during this time period, but stated that he had 
continued low back pain which progressively increased.  He 
reportedly had no injuries since discharge from service.  

Following examination, the diagnosis was mild degenerative 
joint disease of the lumbosacral spine.  The examiner opined 
that the Veteran did not have a chronic back disorder that 
existed prior to service.  The examiner noted that the 
Veteran suffered an acute episode of lumbar strain prior to 
service which, by the Veteran's own account, resolved.  The 
examiner went on to say that there was no evidence in the 
service treatment records to suggest a chronic back disorder 
during active duty at any point, in particular the period 
from 1950 to 1952.  Due to the lack of service treatment 
records substantiating any claim of aggravation of any back 
condition during that time period, the examiner opined that 
it was less likely than not that the Veteran's current mild 
degenerative joint disease of the lumbosacral spine was 
incurred in or the result of his active military service.  

The Veteran reported at the examination and testified at the 
recent hearing, that he experienced back pain in service and 
has experienced it continuously since that time.  The 
examiner's opinion appears to be based on the lack of in-
service treatment and does not consider the Veteran's 
credible assertions that he experienced back pain in service.  
As such, the opinion is inadequate and another examination is 
warranted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the October 2009 VA examiner 
the opportunity to supplement his report.  
The claims file must be made available to 
the examiner for review.  

Based on a review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed back 
condition was incurred or aggravated by 
service.  In providing the opinion, the 
examiner should consider the Veteran's 
history of acute injury before service, 
his assertion that he suffered back pain 
for several days in 1942 and intermittent 
back pain since then.  

A complete rationale should be provided 
for any opinion expressed.  

If the October 2009 VA examiner is 
unavailable or the requested opinion 
cannot be provided without another 
examination, the AMC/RO should schedule 
the Veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above question. 

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


